

	

		II

		109th CONGRESS

		1st Session

		S. 146

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to deem certain

		  service in the organized military forces of the Government of the Commonwealth

		  of the Philippines and the Philippine Scouts to have been active service for

		  purposes of benefits under programs administered by the Secretary of Veterans

		  Affairs.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Filipino Veterans Equity Act of

			 2005.

		2.Certain service in

			 the organized military forces of the Philippines and the Philippine Scouts

			 deemed to be active service

			(a)In

			 generalSection 107 of title 38, United States Code, is

			 amended—

				(1)in subsection

			 (a)—

					(A)by striking

			 not after Army of the United States, shall;

			 and

					(B)by striking

			 , except benefits under— and all that follows in that

			 subsection and inserting a period;

					(2)in subsection

			 (b)—

					(A)by striking

			 not after Armed Forces Voluntary Recruitment Act of 1945

			 shall; and

					(B)by striking

			 except— and all that follows in that subsection and inserting a

			 period; and

					(3)by striking

			 subsections (c) and (d).

				(b)Conforming

			 amendments

				(1)The

			 heading of such section is amended to read as follows:

					

						107.Certain service

				deemed to be active service: service in organized military forces of the

				Philippines and in the Philippine Scouts

						.

				(2)The item relating to such section in

			 the table of sections at the beginning of chapter 1 of such title is amended to

			 read as follows:

					

						

							107. Certain service deemed to be active

				service: service in organized military forces of the Philippines and in the

				Philippine

				Scouts.

						

						.

				3.Effective

			 date

			(a)In

			 generalThe amendments made by this Act shall take effect on

			 January 1, 2005.

			(b)ApplicabilityNo

			 benefits shall accrue to any person for any period before the effective date of

			 this Act by reason of the amendments made by this Act.

			

